—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered November 14, 2001, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s challenge to the voluntariness of his plea is unpreserved since he did not move to withdraw his plea (People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Concur — Mazzarelli, J.P., Andrias, Saxe, Sullivan and Rosenberger, JJ.